DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim, 1 recites the following abstract ideas:
providing a first location information corresponding to a geocache located at a first physical position (mental process, and/or certain methods of organizing human activity); 
receiving a target credential corresponding to the geocache, the target credential comprising a dynamically varying identifier associated with the geocache (mental process, and/or certain methods of organizing human activity); 
determining a validation credential associated with the geocache (mental process, e.g., evaluation and judgment); 
comparing the target credential with the validation credential (mental process, e.g., evaluation and judgment); 
determining whether the geocache was discovered (mental process, e.g., judgment); and 
notifying a user whether the discovery of the geocache is verified (certain methods of organizing human activity, e.g., managing interactions between people).
Claim 1 falls under “mental processes” and “certain methods organizing human activity” related to evaluations and/or judgments, and/or and managing interactions between people including following rules of a treasure-hunt type of game while being tracked by a person.  The claims are related to a person providing specific information to others to find an item in the real-world and the person using the information provided by the others to verify whether or not they have found the item, e.g., a treasure-hunt type game. 
Claim 1 does not recite additional elements that integrated into a practical application because the claimed “a user device” isrelated to using a computer as a tool to perform abstract ideas.  
Claim 1 does not recite additional elements that amount to significantly more that the judicial exceptions because the claimed “a user device” “is related to using a computer as a tool to perform abstract ideas.  The additional elements taken individually and in combination do not result in the claims as a whole amounting to significantly more than the judicial exceptions.
Dependent claims 2-9 do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the judicial exceptions because they recite additional limitations relating to “mental processes”, and/or “organizing human activity”. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “518” has been used to designate both “geocache” and “virtual barrier” in paragraph 62 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the verifier" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the occurrence" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Note, claim 14 has the same issue as claim 7 as stated above.
Claim 19 recites the limitation "the user device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140278946 to Powell et al (Powell) in view of US Pub. 20150262208 to Bjontegard.

Claims 1, 10, and 18. Powell discloses a system for verifying discovery of a geocache comprising: 
a geocache (Fig. 5, element 402, and ¶¶19 and 108) (as required by claims 10 and 18) containing a verifier (Fig. 5, elements 502-508, and ¶¶108-112) associated with the geocache; 
a user device (Fig. 1, elements 104A+B, and ¶23) that stores information, and generates a target credential, wherein the target credential includes location information associated with the geocache (¶¶37 and 50-53); and 
(as required by claim 18) a network in communication with the device, the network configured to transmit the target credential (Fig. 1, and ¶¶50-53); 
(as required by claims 10 and 18) a server (as required by claim 18) in communication with the network (Fig. 1), the server configured to receive the target credential, determine a validation credential associated with the geocache (¶¶54 and 99); 
compares the target credential with the validation credential (¶99); and 
determines whether the geocache was discovered (¶50).
(as required by claim 18) award a virtual or physical game resource (¶56).
Powell fails to explicitly disclose a verifier that generates a dynamically varying identifier; and related to the dynamically varying identifier (emphasis added).
Bjontegard teaches a dynamically varying identifier (¶¶78 and 202, “new clues are revealed based on such criteria”).  The system of Powell would have motivation to use the teachings of Bjontegard in order to present different information, e.g., clues and/or puzzles, to participants according to varying situations in doing so would make finding geocaches more challenging.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Powell with the teachings of Bjontegard in order to present different information, e.g., clues and/or puzzles, to participants according to varying situations in doing so would make finding geocaches more challenging.

Claims 2 and 11. Powell discloses wherein the target credential further comprises a static identifier that uniquely identifies the verifier (¶110, “card numbers”).

Claim 3. Powell discloses wherein the target credential further comprises a second location information associated with another physical location to which the user has moved the geocache (¶34, “seekers 102 may place the geoseed into a second geocache or another type of hidden container. The seekers 102 may then hide the second geocache”; and ¶76, “how many geoseeds the seeker 102 has found or planted and/or how far an individual geoseed has traveled”).  

Claims 4 and 12. Powell in view of Bjontegard teaches wherein the target credential further comprises a time information associated with the discovery (see Powell ¶109, “time-related activity”; and see Bjontegard ¶28, “time”).

Claims 5 and 13. Powell discloses in view of Bjontegard teaches further comprising: 
expiring the identifier after an elapsed time (see Powell ¶76, “answering timed questions”); and 
replacing the identifier with a new identifier (see Bjontegard ¶¶78 and 202, such that a first question, riddle, clue, or the like is replaced with a new second question, riddle, clue, or the like after the time to answer the first question, riddle, clue, or the like has expired).

Claim 6. Powell discloses wherein the elapsed time is one of fixed or variable (¶76, “answering timed questions”, hence, there is an associated fixed amount of time related to a clue).

Claims 8 and 15. Powell in view of Bjontegard teaches wherein the dynamically varying identifier is determined based on a seed, the seed comprising a secret shared between a verifier and a server (see Bjontegard ¶¶78 and 202, such that clues, question, riddles, puzzles, or the like answers are keep secret from participants in the game).

Claims 9 and 16. Powell in view of Bjontegard teaches wherein the dynamically varying identifier is further determined based on a time signal (see Bjontegard ¶28, “time”).

Claim 17. Powell discloses wherein the geocache contains a traveler comprising another verifier (Fig. 5, element 502-508, and ¶76, “how many geoseeds the seeker 102 has found or planted and/or how far an individual geoseed has traveled”, and ¶¶110-112, such that the geocache contains a plurality of items which a user can pick up and carry around). 
 
Claim 19. Powell discloses wherein the user device (¶113, “computing device”, in this case, the user device is an example of a “computing device”) is further configured to
determine a validation credential associated with the geocache (¶¶54 and 99); 
compare the target credential with the validation credential (¶99); 
determine whether the geocache was discovered (¶50); and 
award a virtual or physical game resource (¶56).

Claim 20. Powell in view of Bjontegard teaches  wherein the game comprises a limited envelope of play (see Bjontegard ¶78, “sequence repeats until the user ends at the final location or has found the right item that triggers the unlocking of the final prize”).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140278946 to Powell et al (Powell) in view of US Pub. 20150262208 to Bjontegard as applied to claims 1 and 10 above, and further in view of US Pub. 20150089158 to Aist.

Claims 7 and 14. Powell in view of Bjontegard fails to explicitly disclose wherein the dynamically varying identifier expires based on the occurrence of a condition other than a lapse of time (emphasis added).
Aist teaches identifier expires based on the occurrence of a condition other than a lapse of time (¶55, such as solving the clue causes the clue to change and/or expire).  The system of Powell in view of Bjontegard would have motivation to use the teachings of Aist in order to present new information, e.g., clues and/or puzzles, to participants after an initial clue and/or puzzle has be solved in doing so would make finding geocaches more challenging.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Powell in view of Bjontegard with the teachings of Aist in order to present new information, e.g., clues and/or puzzles, to participants after an initial clue and/or puzzle has be solved in doing so would make finding geocaches more challenging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715